Maldovan v County of Erie (2021 NY Slip Op 00780)





Maldovan v County of Erie


2021 NY Slip Op 00780


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Feb. 5, 2021.) 


MOTION NOS. (584-585/20) CA 19-01338.

[*1]WILLIAM D. MALDOVAN, PUBLIC ADMINISTRATOR, AS ADMINISTRATOR OF THE ESTATE OF LAURA CUMMINGS, DECEASED, PLAINTIFF-RESPONDENT, 
vCOUNTY OF ERIE AND TIMOTHY B. HOWARD, ERIE COUNTY SHERIFF, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) CA 19-01339. WILLIAM D. MALDOVAN, PUBLIC ADMINISTRATOR, AS ADMINISTRATOR OF THE ESTATE OF LAURA CUMMINGS, DECEASED, PLAINTIFF-APPELLANT, COUNTY OF ERIE AND TIMOTHY B. HOWARD, ERIE COUNTY SHERIFF, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.